IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-76,389-13


                 EX PARTE ANTHONY WHITNEY NORMAN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1248767-E IN THE 262ND DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of murder and sentenced to twenty-two years’ imprisonment. The

Fourteenth Court of Appeals affirmed his conviction. Norman v. State, No. 14-11-00433-CR (Tex.

App. — Houston [14th Dist.] September 20, 2012) (not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In ten of his eleven grounds for review in this application, Applicant raises claims of denial

of due process and equal protection during his parole review process. This Court has reviewed those

grounds for review and determined that they are without merit. Therefore, those grounds are denied.

In his ninth ground for review in this application (labeled by Applicant as his ground “one hundred
                                                                                                  2

eleven”), Applicant alleges that his judgment is void because the judge who presided over his trial

was employed by the Harris County District Attorney’s office while the case was being investigated.

This ground for review is barred by Article 11.07, Section 4 of the Texas Code of Criminal

Procedure, and is dismissed.



Filed: September 28, 2022
Do not publish